                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   FAYETTEVILLE DIVISION


PATRICIA MILLER                                                                                   PLAINTIFF


         v.                              CIVIL NO. 5:17-CV-5242


NANCY A. BERRYHILL, 1 Acting Commissioner,
Social Security Administration                                                                    DEFENDANT


                                         MEMORANDUM OPINION

         Plaintiff, Patricia Miller, brings this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of a decision of the Commissioner of the Social Security Administration

(Commissioner) denying her claim for supplemental security income (SSI) under the

provisions of Title XVI of the Social Security Act (Act). In this judicial review, the Court must

determine whether there is substantial evidence in the administrative record to support the

Commissioner’s decision. See 42 U.S.C. § 405(g).

         Plaintiff protectively filed her current application for SSI on August 18, 2015, alleging

an inability to work since February 15, 2014, due to bipolar disorder, back disorder, knee

problems, obesity, diabetes and fibromyalgia. (Tr. 97-98, 113). An administrative hearing

was held on July 14, 2016, at which Plaintiff and a vocational expert testified. (Tr. 34-63).

         By written decision dated September 21, 2016, the ALJ found that during the relevant

time period, Plaintiff had severe impairments of non-insulin dependent diabetes mellitus,



1
 Nancy A. Berryhill, has been appointed to serve as acting Commissioner of Social Security, and is substituted as
Defendant, pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.
 

                                                            1
degenerative disc disease at L3-4, L4-5, and L5-S1, carpal tunnel syndrome post-bilateral

release surgery, COPD, obesity, osteoarthritis, and depression. (Tr. 16). However, after

reviewing all of the evidence presented, the ALJ determined that Plaintiff’s impairment did

not meet or equal the level of severity of any impairment listed in the Listing of Impairments

found in Appendix I, Subpart P, Regulation No. 4. (Tr. 16). The ALJ found that Plaintiff

retained the residual functional capacity (RFC) to perform light work as defined in 20 CFR

404.1567(b), except that she would need to work in a controlled environment with no

temperature extremes and would need a job with simple tasks, simple instructions, and only

incidental contact with the public. (Tr. 19-21). With the help of a vocational expert (VE), the

ALJ determined that although Plaintiff was unable to perform her past relevant work, there

were jobs that existed in significant numbers in the economy that Plaintiff could perform, such

as a cleaner/housekeeper, a routing clerk, and a marking clerk. (Tr. 23). Therefore, the ALJ

concluded that the Plaintiff had not been under a disability, as defined in the Social Security

Act, from August 18, 2015, through the date of the decision. (Tr. 23).

          Plaintiff then requested a review of the hearing decision by the Appeals Council, which

after considering additional evidence submitted by Plaintiff, denied that request on September

18, 2017.2 (Tr. 1-5). Subsequently, Plaintiff filed this action. (Doc. 1). This case is before

the undersigned pursuant to the consent of the parties. (Doc. 7). Both parties have filed appeal

briefs, and the case is now ready for decision. (Docs. 14, 15).




2
  With respect to the additional evidence from the relevant time period that was submitted to the Appeals Council, the
Appeals Council made the following determination, “We find this evidence does not show a reasonable probability that it
would change the outcome of the decision. We did not consider and exhibit this evidence.” The Court notes that, here, as
the Court found in Benoit v. Berryhill, although the Appeals Council denied Plaintiff’s request for review and indicated that
it did not consider or exhibit the evidence, the Appeals Council’s decision reflects that the Appeals Council received the
additional records; that it reviewed these records; and that it concluded that these records did not provide a basis for
changing the decision of the ALJ. Benoit v. Berryhill, 2018 WL 4554519 *7 (E.D. Mo. 2018).

                                                              2
       This Court’s role is to determine whether the Commissioner’s findings are supported

by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th

Cir. 2002). Substantial evidence is less than a preponderance but it is enough that a reasonable

mind would find it adequate to support the Commissioner’s decision. The ALJ’s decision must

be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

supports the Commissioner’s decision, the Court may not reverse it simply because substantial

evidence exists in the record that would have supported a contrary outcome, or because the

Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

Cir. 2001). In other words, if after reviewing the record it is possible to draw two inconsistent

positions from the evidence and one of those positions represents the findings of the ALJ, the

decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons

stated in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds

Plaintiff’s arguments on appeal to be without merit and finds that the record as a whole reflects

substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby

summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v.

Astrue, No. 08-0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily affirming

ALJ’s denial of disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).

       IT IS SO ORDERED AND ADJUDGED this 27th day of February, 2019.




                                              /s/ Erin L. Wiedemann
                                              HON. ERIN L. WIEDEMANN
                                              UNITED STATES MAGISTRATE JUDGE


                                               3
